IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                               C)
                                                                                 es-1      CA0
STATE OF WASHINGTON,                                                             C=1       --4
                                                                                 c0        7
                                                                                           .2:04  7
                                                No. 76714-3                                 I-rt
                                                                                                 C7
                    Respondent,                                                            ( -11
                                               DIVISION ONE                         ./.%
                                                                                                   rt't
      V.                                                                                     (.9)rn
                                                                                  231"
                                               UNPUBLISHED OPINION
BOBBY D. COLBERT,
                                                                                    Crt
                    Appellant.                 FILED: April 16, 2018



      PER CURIAM. Bobby Colbert appeals superior court orders denying his request
to be transported for a hearing and correcting a scrivener's error in his judgment and

sentence. Colbert's court-appointed attorney has filed a motion to withdraw on the

ground that there is no basis for a good faith argument on review. Pursuant to State

v. Theobald, 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493(1967), the motion to withdraw must

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses;[4] the court--not counsel--then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. Colbert's counsel on appeal filed a brief with

the motion to withdraw. Colbert was served with a copy of the brief and informed of
No. 76714-3-1/2



his right to file a statement of additional grounds for review. He filed a pro se statement

of additional grounds.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

              1. Did the trial court err in treating an erroneous maximum sentence on
                 the face of Colbert's judgment and sentence as a scrivener's error?

              2. Did the trial court err in addressing the scrivener's error without Colbert
                 being present?

       The court also considered issues raised by Colbert in his statement of additional

grounds:

              1. Was the information fatally defective for failing to state all the essential
                 elements of the offense?

              2. Is Colbert entitled to a new trial under State v. W.R., 181 Wash. 2d 757,
                 336 P.3d 1134(2014)when that case is not retroactive, In re Colbert,
                 186 Wn.2d 614,380 P.2d 504(2016), Colbert's direct appeal has long
                 since been mandated, and the current appeal is from the correction
                 of a scrivener's error?

The potential issues are wholly frivolous. Colbert's motion for new counsel and

supplemental briefing is denied. Counsel's motion to withdraw is granted. The




                                            2
No. 76714-3-1/3



challenged orders are affirmed.


                                      For the Court:




                                  3